          Case 5:20-cv-00450 Document 1 Filed 04/09/20 Page 1 of 10




                  IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION


MOSES LOZANO, Individually and                                          PLAINTIFF
on Behalf of All Others Similarly Situated


vs.                             No. 5:20-cv-450


BEXAR COUNTY, TEXAS                                                   DEFENDANT


                ORIGINAL COMPLAINT—COLLECTIVE ACTION


      COMES NOW Plaintiff Moses Lozano (“Plaintiff”), individually and on

behalf of all others similarly situated, by and through his attorneys Merideth Q.

McEntire and Josh Sanford of the Sanford Law Firm, PLLC, and for his Original

Complaint—Collective Action against Bexar County, Texas (“Defendant”), he

does hereby state and allege as follows:

                       I.     JURISDICTION AND VENUE

      1.      Plaintiff, individually and on behalf of all others similarly situated,

brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

(“FLSA”), for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest, and costs, including reasonable attorneys’ fees as a result

of Defendant’s failure to pay Plaintiff and all others similarly situated proper

overtime compensation for all hours that Plaintiff and all others similarly situated

worked.




                                       Page 1 of 10
                       Moses Lozano, et al. v. Bexar County, Texas
                        U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-450
                         Original Complaint—Collective Action
         Case 5:20-cv-00450 Document 1 Filed 04/09/20 Page 2 of 10




       2.     The United States District Court for the Western District of Texas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

       3.     Defendant conducts business within the State of Texas, operating

and managing multiple public agencies within Bexar County.

       4.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

and (c)(2), because the State of Texas has personal jurisdiction over Defendant,

and Defendant therefore “resides” in Texas.

       5.     Plaintiff was employed by Defendant within the Western District of

Texas.

       6.     The acts alleged in this Complaint had their principal effect within

the San Antonio Division of the Western District of Texas, and venue is proper in

this Court pursuant to 28 U.S.C. § 1391.

                               II.     THE PARTIES

       7.     Plaintiff is a citizen of the United States and a resident and

domiciliary of the State of Texas.

       8.     Defendant is Bexar County.

       9.     Defendant can be served through the Bexar County Judge, who is

Nelson W. Wolff, at 101 West Nueva, Tenth Floor, San Antonio, Texas 78205.

                        III.   FACTUAL ALLEGATIONS

       10.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.




                                       Page 2 of 10
                       Moses Lozano, et al. v. Bexar County, Texas
                        U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-450
                         Original Complaint—Collective Action
         Case 5:20-cv-00450 Document 1 Filed 04/09/20 Page 3 of 10




        11.    Plaintiff was employed by Defendant as a salaried employee from

September of 2017 until February of 2020.

        12.    Defendant has at least two (2) employees that handle, sell, or

otherwise work on goods or materials that have been moved in or produced for

commerce.

        13.    Defendant’s annual gross volume of sales made or business done

was not less than $500,000.00 (exclusive of excise taxes at the retail level that

are separately stated) during each of the three calendar years preceding the

filing of this complaint.

        14.    At all times material herein, Plaintiff and those similarly situated

have been entitled to the rights, protections and benefits provided under the

FLSA.

        15.    Defendant is an “employer” within the meanings set forth in the

FLSA and was, at all times relevant to the allegations in this Complaint, Plaintiff’s

employer.

        16.    Defendant is an employer subject to the FLSA as a public agency

pursuant to 29 U.S.C. § 203.

        17.    At all times material herein, Plaintiff and those similarly situated

have been misclassified by Defendant as salaried employees and as exempt

from the overtime requirements of the FLSA.

        18.    Defendant Bexar County, Texas, operates the Bexar County

Military and Veterans Services Center where Plaintiff was employed within the




                                            Page 3 of 10
                            Moses Lozano, et al. v. Bexar County, Texas
                             U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-450
                              Original Complaint—Collective Action
        Case 5:20-cv-00450 Document 1 Filed 04/09/20 Page 4 of 10




three (3) years prior to the filing of this Complaint as a Veterans Affairs (VA)

Claims Counselor.

      19.    At all relevant times herein, Defendant directly hired VA Claims

Counselors to work for its Military and Veterans Services Center, paid them

wages and benefits, controlled their work schedules, duties, protocols,

applications, assignments and employment conditions, and kept at least some

records regarding their employment.

      20.    As     VA    Claims     Counselors,      Plaintiff   and   similarly   situated

employees were responsible for assisting clients with their paperwork and

assessing what compensation they were eligible for based on guidelines set by

the Texas Veterans Commission.

      21.    VA Claims Counselors did not make final decisions regarding

whether clients received compensation or not.

      22.    VA Claims Counselors regularly worked in excess of forty (40)

hours per week.

      23.    Plaintiff and other similarly situated employees did not hire or fire

any other employee.

      24.    Plaintiff and other similarly situated employees were not asked to

provide input as to which employees should be hired or fired.

      25.    Plaintiff and other similarly situated employees did not exercise

independent judgment in matters of significance.




                                         Page 4 of 10
                         Moses Lozano, et al. v. Bexar County, Texas
                          U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-450
                           Original Complaint—Collective Action
         Case 5:20-cv-00450 Document 1 Filed 04/09/20 Page 5 of 10




        26.   At all relevant times herein, Defendant has deprived Plaintiff and

similarly situated employees of overtime compensation for all of the hours

worked over forty (40) per week.

        27.   Defendants knew or showed reckless disregard for whether its

actions violated the FLSA.

               IV.    REPRESENTATIVE ACTION ALLEGATIONS

        28.   Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

        29.   Plaintiff brings his claims for relief for violation of the FLSA as a

collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on

behalf of all persons who were, are, or will be employed by Defendant as salaried

claim counselors at any time within the applicable statute of limitations period,

who are entitled to payment of the following types of damages:

        A.    Overtime premiums for all hours worked in excess of forty per

week;

        B.    Liquidated damages; and

        C.    The costs of this action, including attorney’s fees.

        30.   Plaintiff proposes the following class under the FLSA:

                 All VA Claims Counselors within the last three years.

        31.   In conformity with the requirements of FLSA Section 16(b), Plaintiff

has filed or will soon file his written Consent to Join this lawsuit.

        32.   The relevant time period dates back three years from the date on

which Plaintiff’s Original Complaint—Collective Action was filed herein and

                                        Page 5 of 10
                        Moses Lozano, et al. v. Bexar County, Texas
                         U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-450
                          Original Complaint—Collective Action
         Case 5:20-cv-00450 Document 1 Filed 04/09/20 Page 6 of 10




continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a),

except as set forth herein below.

        33.   The proposed FLSA class members are similarly situated in that

they share these traits:

        A.    They were misclassified as salaried employees;

        B.    They were not paid proper overtime wages as required by the

FLSA;

        C.    They worked more than 40 hours in at least one week; and

        D.    They had substantially similar job duties, requirements, and pay

provisions.

        34.   Plaintiff is unable to state the exact number of the class but

believes that there are approximately four (4) other employees who worked as

VA Claims Counselors and were misclassified as salaried employees.

        35.   Defendant can readily identify the members of the Section 16(b)

class, which encompasses all salaried VA Claims Counselors.

        36.   The names and physical and mailing addresses of the FLSA

collective action plaintiffs are available from Defendant, and a Court-approved

Notice should be provided to the FLSA collective action plaintiffs via first class

mail and email to their last known physical and electronic mailing addresses as

soon as possible, together with other documents and information descriptive of

Plaintiff’s FLSA claim.

                        V.    FIRST CAUSE OF ACTION
                  (Individual Claim for Violation of the FLSA)


                                           Page 6 of 10
                           Moses Lozano, et al. v. Bexar County, Texas
                            U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-450
                             Original Complaint—Collective Action
            Case 5:20-cv-00450 Document 1 Filed 04/09/20 Page 7 of 10




           37.   Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

           38.   Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

           39.   At all times relevant to this Complaint, Defendant has been

Plaintiff’s “employer” within the meaning of the FLSA, 29 U.S.C. § 203.

           40.   At all times relevant to this Complaint, Defendant has been, and

continues to be, an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203.

           41.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to forty

(40) in one week and to pay one and one-half times regular wages for all hours

worked over forty (40) hours in a week, unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and all accompanying Department of

Labor regulations.

           42.   At all times relevant times to this Complaint, Defendant

misclassified Plaintiff as exempt from the overtime requirements of the FLSA.

           43.   Despite the entitlement of Plaintiff to overtime payments under the

FLSA, Defendant failed to pay Plaintiff an overtime rate of one and one-half times

her regular rate of pay for all hours worked over forty (40) in each week.

           44.   Defendant’s failure to pay Plaintiff all overtime wages owed was

willful.




                                          Page 7 of 10
                          Moses Lozano, et al. v. Bexar County, Texas
                           U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-450
                            Original Complaint—Collective Action
        Case 5:20-cv-00450 Document 1 Filed 04/09/20 Page 8 of 10




       45.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys’ fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint.

                      VI.   SECOND CAUSE OF ACTION
               (Collective Action Claim for Violation of the FLSA)

       46.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       47.    Plaintiff, individually and on behalf of all others similarly situated,

asserts this claim for damages and declaratory relief pursuant to the FLSA, 29

U.S.C. § 201, et seq.

       48.    At all times relevant times to this Complaint, Defendant has been,

and continues to be, an “employer” of Plaintiff and all those similarly situated

within the meaning of the FLSA, 29 U.S.C. § 203.

       49.    At all times relevant to this Complaint, Defendant has been, and

continues to be, an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203.

       50.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to forty

(40) in one week and to pay one and one-half times regular wages for all hours

worked over forty (40) hours in a week, unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and all accompanying Department of

Labor regulations.


                                        Page 8 of 10
                        Moses Lozano, et al. v. Bexar County, Texas
                         U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-450
                          Original Complaint—Collective Action
        Case 5:20-cv-00450 Document 1 Filed 04/09/20 Page 9 of 10




       51.    At all times relevant to this Complaint, Defendant misclassified

Plaintiff and all others similarly situated as exempt from the overtime

requirements of the FLSA.

       52.    Despite the entitlement of Plaintiff and those similarly situated to

overtime payments under the FLSA, Defendant failed to pay Plaintiff and all

those similarly situated an overtime rate of one and one-half times their regular

rates of pay for all hours worked over forty (40) in each one-week period.

       53.    Defendant willfully failed to pay overtime wages to Plaintiff and to

others similarly situated.

       54.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff and all those similarly situated for monetary damages, liquidated

damages, and costs, including reasonable attorneys’ fees, for all violations that

occurred within the three (3) years prior to the filing of this Complaint.

                             VII.   PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Moses Lozano, individually

on behalf of all others similarly situated, respectfully prays as follows:

       A.     That Defendant be summoned to appear and answer this

Complaint;

       B.     A declaratory judgment that Defendant’s practices alleged herein

violate the FLSA;

       C.     Judgment for damages for all unpaid overtime wage compensation

owed under the FLSA;

       D.     Judgment for liquidated damages pursuant to the FLSA;

                                        Page 9 of 10
                        Moses Lozano, et al. v. Bexar County, Texas
                         U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-450
                          Original Complaint—Collective Action
          Case 5:20-cv-00450 Document 1 Filed 04/09/20 Page 10 of 10




       E.      Certification of a collective action under Section 216 of the FLSA of

all individuals similarly situated, as further defined in any motion for the same;

       F.      For a reasonable attorney’s fee, costs, and pre-judgment interest;

and

       G.      Such other and further relief as this Court may deem just and

proper.

                                             Respectfully submitted,

                                             PLAINTIFF MOSES LOZANO,
                                             Individually and on Behalf of
                                             All Others Similarly Situated

                                             SANFORD LAW FIRM, PLLC
                                             ONE FINANCIAL CENTER
                                             650 SOUTH SHACKLEFORD, SUITE 411
                                             LITTLE ROCK, ARKANSAS 72211
                                             TELEPHONE: (501) 221-0088
                                             FACSIMILE: (888) 787-2040

                                             /s/ Merideth Q. McEntire
                                             Merideth Q. McEntire
                                             Tex. Bar No. 24105123
                                             merideth@sanfordlawfirm.com

                                             /s/ Josh Sanford
                                             Josh Sanford
                                             Tex. Bar No. 24077858
                                             josh@sanfordlawfirm.com




                                       Page 10 of 10
                        Moses Lozano, et al. v. Bexar County, Texas
                         U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-450
                          Original Complaint—Collective Action
